ORDER

PER CURIAM.
Anthony Williams makes a consolidated appeal following his conviction by a jury trial for one count of murder in the first degree, section 565.020.2 RSMo 1994, and one count of armed criminal action, section 571.015 RSMo 1994. Defendant was sentenced to a term of life imprisonment without the possibility of parole or probation for murder in the first degree, and to a term of life imprisonment for armed criminal assault, with the sentences to run concurrently.
Defendant appeals his conviction and sentence and the motion court’s denial of his *530Rule 29.15 motion. The motion court’s judgment was based on findings of fact that are not clearly erroneous. No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court and the judgment of the motion court are affirmed in accordance with Rules 30.25(b) and 84.16(b).